1
     Michael J. Gearin, WSBA # 20982                       Honorable Christopher M. Alston
2    David C. Neu, WSBA #33143                             Chapter 11
     Brian T. Peterson, WSBA #42088                        Hearing Location: Rm. 7206
3    K&L GATES LLP                                         Hearing Date: Friday, April 19, 2019
     925 Fourth Avenue, Suite 2900                         Hearing Time: 9:30 a.m.
4    Seattle, WA 98104-1158                                Response Date: April 12, 2019
     (206) 623-7580
5

6

7
                                 UNITED STATES BANKRUPTCY COURT
8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
9
     In re:                                                    Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC                           REPLY IN SUPPORT OF MOTION TO
11                                                             AUTHORIZE LIQUIDATION OF
                                           Debtor.             SEIZED PROPERTY AND
12                                                             DISTRIBUTION OF PROCEEDS TO
                                                               TRUSTEE
13

14

15                                              I.      REPLY

16            Plaintiff and Judgment Creditor Mark Calvert as the Chapter 11 Trustee (the “Trustee”) of

17   Northwest Territorial Mint, LLC (“NWTM”) files this Reply in support of his Motion to Authorize

18   Liquidation of Seized Property and Distribution of Proceeds to Trustee [Dkt. No. 2044] (the

19   “Motion”). Ross Hansen and Diane Erdmann filed objections to the Motion. Ms. Erdmann’s

20   objection is largely a personal attack on the Trustee. Ms. Erdmann also identifies the majority of the

21   seized inventory that is the subject of the Motion as belonging to her. Mr. Hansen’s objection states

22   that the other items not claimed by Ms. Erdmann belong to him. Neither objection offers a legal

23   justification for denying the relief requested in the Motion and allowing the Trustee to execute on

24   Ms. Erdmann’s interest in the seized inventory.

25


                                                                                 K&L GATES LLP
     REPLY IN SUPPORT OF MOTION TO AUTHORIZE                                  925 FOURTH AVENUE
     LIQUIDATION OF SEIZED PROPERTY AND DISTRIBUTION                               SUITE 2900
                                                                        SEATTLE, WASHINGTON 98104-1158
     OF PROCEEDS TO TRUSTEE - 1                                            TELEPHONE: (206) 623-7580
     502189949 v5                                                           FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 2076      Filed 04/16/19    Ent. 04/16/19 15:02:34          Pg. 1 of 3
1
              The fact that Ms. Erdmann and Mr. Hansen have claimed an ownership interest in all of the
2
     items of seized inventory highlights that the property should be split between the Cohen Parties and
3
     the Trustee according to the terms of the agreed-upon settlement. The assertions of Mr. Hansen and
4
     Ms. Erdmann regarding the ownership of individual items, for various reasons, cannot be adopted
5
     wholesale by the Trustee, this Court, and the Cohen Parties. The pending settlement with the Cohen
6
     Parties avoids the need for a factual determination regarding which assets were owned by Ms.
7
     Erdmann (in which case they are subject to execution by the Trustee) and which assets were owned
8
     by Mr. Hansen (in which case they are subject to execution by the Cohen Parties).
9
              The Trustee therefore respectfully requests that the Court grant the Motion and authorize him
10
     to liquidate the Seized Property and to distribute the proceeds of such liquidation to the bankruptcy
11
     estate and the Cohen Parties in accordance with the terms of the Cohen Settlement Agreement.
12
              DATED this 16th day of April, 2019.
13

14                                                      K&L GATES LLP

15
                                                        By: /s/ David C. Neu
16                                                        Michael J. Gearin, WSBA # 20982
                                                          David C. Neu, WSBA #33143
17                                                        Brian T. Peterson, WSBA #42088
                                                        Attorneys for Mark Calvert, Chapter 11 Trustee
18

19

20

21

22

23

24

25


                                                                                 K&L GATES LLP
     REPLY IN SUPPORT OF MOTION TO AUTHORIZE                                  925 FOURTH AVENUE
     LIQUIDATION OF SEIZED PROPERTY AND DISTRIBUTION                               SUITE 2900
                                                                        SEATTLE, WASHINGTON 98104-1158
     OF PROCEEDS TO TRUSTEE - 2                                            TELEPHONE: (206) 623-7580
     502189949 v5                                                           FACSIMILE: (206) 623-7022



 Case 16-11767-CMA           Doc 2076     Filed 04/16/19     Ent. 04/16/19 15:02:34         Pg. 2 of 3
1                                       CERTIFICATE OF SERVICE

2             The undersigned declares as follows:

3            That she is a paralegal in the law firm of K&L Gates LLP, and on April 16, 2019, she caused
     the foregoing document to be filed electronically through the CM/ECF system which caused
4    Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
5
             Also on April 16, 2019, she caused the foregoing document to be placed in the mail to the
6    Parties at the addresses listed below:

7    Diane Erdmann
     PO Box 4024
8    Federal Way, WA 98063

9    Diane Erdmann
     c/o Allen Lichtenstein
10   3315 Russell Road, No. 222
     Las Vegas, NV 89120
11
     Ross B. Hansen
12   PO Box 4024
     Federal Way, WA 98063
13
             I declare under penalty of perjury under the laws of the State of Washington and the United
14   States that the foregoing is true and correct.
15            Executed on the 16th day of April, 2019 at Seattle, Washington.
16
                                                           /s/ Denise A. Lentz
17                                                         Denise A. Lentz
18

19

20

21

22

23

24

25


                                                                                  K&L GATES LLP
     REPLY IN SUPPORT OF MOTION TO AUTHORIZE                                   925 FOURTH AVENUE
     LIQUIDATION OF SEIZED PROPERTY AND DISTRIBUTION                                SUITE 2900
                                                                         SEATTLE, WASHINGTON 98104-1158
     OF PROCEEDS TO TRUSTEE - 3                                             TELEPHONE: (206) 623-7580
     502189949 v5                                                            FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 2076      Filed 04/16/19     Ent. 04/16/19 15:02:34          Pg. 3 of 3
